                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Clemente Huerta-Jimenez,
Ermelinda Perez                                             Civil Action No. 19cv150-MMA(BLM)

                                           Petitioners,
                                      V.
Kirstjen Michele Neilsen, et al.                             JUDGMENT IN A CIVIL CASE
[See attachment for full list of
Respondents]
                                       Respondents.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court summarily dismisses the petition for writ of habeas corpus based on lack of jurisdiction and
denies as moot Petitioners' motion for a stay of these proceedings.




Date:          3/14/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ R. Chapman
                                                                                  R. Chapman, Deputy
                         United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                           (ATTACHMENT)

                                                                    Civil Action No. 19cv150-MMA(BLM)


Respondents

Kirstjen Michele Neilsen
Secretary of the Department of Homeland Security

Ronald D. Vitiello
Deputy Director and Senior Official Performing the Duties of Director for ICE

Matthew G. Whitaker
Acting Attorney General of the United States

United States Immigration and Customs Enforcement

United States Department of Homeland Security
